IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                               February 20, 2014 Session

     MELINDA JAN METZINGER v. RONALD WAYNE METZINGER

               Direct Appeal from the Chancery Court for Dyer County
                     No. 12CV267      Tony Childress, Chancellor


                 No. W2013-02220-COA-R3-CV - Filed April 22, 2014


This appeal involves the classification and division of Husband’s $66,000.00 personal injury
settlement in a divorce proceeding. The trial court classified the settlement as marital
property, it deducted $13,400.00 for what it found to be “legitimate expense[s] of the
marriage” paid by Husband, and it awarded Wife one-half of the balance, or $26,300.00. We
reverse the trial court’s award to Wife.


Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Reversed

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which H OLLY M. K IRBY,
J., and J. S TEVEN S TAFFORD, J., joined.

Jason R. Creasy, Dyersburg, Tennessee, for the appellant, Ronald Wayne Metzinger

Albert Wade, Jr., Paris, Tennessee, for the appellee, Melinda Jan Metzinger
                                      MEMORANDUM OPINION 1

                                 I.   F ACTS & P ROCEDURAL H ISTORY

      Melinda Jan Metzinger (“Wife”) and Ronald Wayne Metzinger (“Husband”) married
in August 2004. On March 4, 2011, Husband, an over the road truck driver, was injured
when an intoxicated driver ran over him as he stood in the parking lot of an establishment.
At some point in 2012,2 Husband received a $66,000.00 personal injury settlement. In June
2012, Wife filed a Complaint for Divorce in the Dyer County Chancery Court. Husband filed
an Answer and Counter-Claim for divorce.

        Aside from the personal injury settlement which is the sole subject of this appeal, the
parties agreed to a division of property and debts. Additionally, they agreed to a Permanent
Parenting Plan concerning their three children.

       A trial was held in July 2013 concerning the classification and division of the personal
injury settlement.3 At trial, Husband contended that Wife bore the burden of proving the
settlement money was marital property and he claimed that she had failed to do so.
Alternatively, he argued that the money could not be classified as marital and divided by the
court, because it was expended prior to trial.

       Husband and Wife were the only witnesses at trial.4 He testified that he received a
$66,000 personal injury settlement in 2012. He acknowledged that the settlement did not
delineate between recovery for lost wages, pain and suffering, medical expenses, etc. In fact,
Husband was not sure what types of damages his lawsuit had sought, or even if the settlement
was the result of a lawsuit. Husband testified that, outside of the settlement, all of his
medical expenses were paid for, with the exception of one medical bill and an ambulance



       1
         Rule 10 of the Rules of the Court of Appeals provides as follows:
        This Court, with the concurrence of all judges participating in the case, may affirm, reverse
        or modify the actions of the trial court by memorandum opinion when a formal opinion
        would have no precedential value. When a case is decided by memorandum opinion it shall
        be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
        or relied on for any reason in any unrelated case.
       2
         Husband testified, “I did not have that settlement money until the following year[, 2012.]” The
exact timing of the settlement is unclear from the record.
       3
           A trial transcript is included in the record before us.
       4
           Husband called no witnesses nor did he introduce any documents into evidence.

                                                       -2-
bill, totaling $3,400.5

        Husband testified that he was seriously injured as a result of his accident. He stated
that his leg was broken “completely in half” requiring the insertion of a steel rod and pins.
He stated, “I would say all of [the settlement] was pretty--well, I probably would say 80
percent of [the settlement] was for pain and suffering.” When he was asked of the basis for
this statement, he responded, “Because I was the one feeling the pain and suffering.”
Husband testified that he was unable to work for seven months and that during his time off
he was not in pain because he was taking pain medication. However, he explained that he
could not resume his employment as a truck driver while on medication. Husband claimed
that when he did not take his pain medication he was in “excruciating pain” and that after he
returned to work, he was “in pain constantly” for approximately six months. Husband agreed
that he was “[un]able to get around” for a period of time following his injury and that he was
“emotionally bothered by the fact that [he] couldn’t work.”

        Wife testified that she was not fully aware of the extent of Husband’s injuries because
the parties separated soon after his accident; however, she corroborated his testimony that
his “leg was crushed” requiring emergency surgery to insert a steel rod and pins. She
testified that she provided care for Husband for a brief period following the accident. She
stated that during that time “he wasn’t having a whole lot of trouble getting around. He had
a walking cane. And he was fairly mobile. And he experienced some pain at night.”

        As stated above, Husband testified that, as a result of his accident, he was out of work
for seven months–from March 4, 2011 to September 9 or September 15, 2011. He seemed
to indicate that only a small portion, if any, of his personal injury settlement represented lost
wages because he claimed that his personal injury lawyer was aware only of his January and
February 2011 income6 and because “[t]here’s no way to determine what my wages will be
from month to month or year to year.”




        5
         The trial court correctly classified as marital property, the $3,400 amount representing
reimbursement for medical bills. See Tenn. Code Ann. §36-4-121(b)(1)(C). It deducted this amount,
among others, from the $66,000 settlement award. On appeal, Wife does not argue that she is entitled to a
portion of this amount.
       6
        Husband did not explain why the attorney could not simply have multiplied the January and
February figures by additional months.

                                                  -3-
       Husband’s tax returns were admitted into evidence. His 2010 joint tax return listed
gross receipts of $105,314,7 total expenses of $91,812,8 and, thus, a net profit of $13,502.
His 2011 individual tax return indicated gross receipts of $61,136, total expenses of
$53,978,9 and thus, a net profit of $7,158.00. Husband attributed the decrease in his income
from 2010 to 2011 to his inability to work for seven months during that year. However, he
also seemed to indicate that 2011 was not a “down” year because he typically grosses
$60,000 per year–which he grossed in 2011–and because after returning to work in
September 2011, he worked excessively to make up his lost time.

       Husband testified regarding his Affidavit of Monthly Income and Expenses, which
he filed in September 2012, and which listed his monthly expenses as $1,968.00, his net
income as $860.83, and thus, a monthly deficit of -$1,107.17. When Husband was presented
with the Affidavit at trial, he stated, “Well, that’s not right.” However, he then stated that
in some months he earns “much more” than $860, but that in other months he does not.

        A printout of Husband’s bank deposits was also entered into evidence. The printouts
listed direct-deposited payments from Husband’s employer totaling as follows: $2,993.76
from March to April 2012; $2,263.62 from April to May 2012; $823.39 from May to June
2012; $1,774.75 from July to August 2012; $1,350.78 from August to September 2012;
$2,332.93 from September to October 2012; and $3,510.26 from October to November 2012.
At trial, Husband explained that these deposits indicate net pay; Father’s fuel costs 10 have
already been deducted, but his expenses for his cell phone, vehicle repairs, and tires have not.

       Husband testified that he expended all of the settlement proceeds prior to trial as
follows: $8,600 to the IRS; $10,000 to repay a loan to his mother; $10,000 to repair his semi-
truck motor; $3,500 to repay a loan to a friend; $1,000 to repay a loan to his girlfriend;
$9,000 to catch up past-due truck payments; $5,500 to pay credit card debt; $2,500 to $3,000
to pay off a fuel card; and $1,600 to $2,000 to pay a child support arrearage.11



        7
         Although the return is filed jointly with Wife, these receipts are listed on Husband’s Schedule C
as being earned by him as a truck driver.
        8
        The expenses included $41,361 in fuel, $11,593 in repairs and maintenance, $6,947 in depreciation,
and $12,544 in deductible meals and entertainment.
        9
            The expenses included $21,486 in fuel, $27,997 in repairs, and $3,474 in depreciation.
        10
             Father testified that he spends approximately fifty percent of his gross income on fuel costs.
        11
         We note that these amounts, together with the $3,400 amount to repay an ambulance bill and a
medical bill, total $56,000.00

                                                       -4-
        Wife testified that Husband was out of work for “[s]everal months[,]” approximately
“five and a half to six . . . give or take.” Wife did not know how the personal injury
settlement was apportioned between lost wages and pain and suffering, but she “assume[d]
that [the settlement] would be five or six months worth of lost wages, since that’s how long
[Husband] was off work.” She could not testify as to the accuracy of Husband’s tax returns,
but she agreed that, at trial, Husband “just established five or six months of lost wages would
be about $6,500[.]” Wife did not know whether Husband had expended all of the settlement
proceeds and, if so, she “ha[d] no idea what he spent it on.”

        On July 17, 2013, the trial court entered its Findings of Fact and Conclusions of Law.
The trial court found that because the settlement was acquired during the parties’ marriage,
the full $66,000.00 award was presumptively marital property; it found that Husband had
failed to rebut this presumption. However, it concluded that Husband had expended
$13,400.00 on “legitimate expense[s] of the marriage”–$3,400.00 to pay medical bills and
$10,000.00 to repair the engine of his semi truck–and, thus, it deducted this amount from the
$66,000.00 settlement award. The trial court found that Husband “did not establish that he
spent the remaining $52,600.00 on legitimate expenses of the marriage.” Instead, it found
that Husband had “dissipated” the money, and it awarded Wife one-half of $52,600.00, or
$26,300.00.

      A Final Decree of Divorce was entered on September 4, 2013. Husband timely
appealed.

                                  II.   I SSUES P RESENTED

       Appellant presents the following issues for review:

1.     Whether the trial court erred in determining that a portion of Appellant’s personal
       injury settlement funds, which were no longer in existence, was marital property; and

2.     Whether the trial court erred in determining what amount of Appellant’s personal
       injury settlement funds were marital property.

For the following reasons, we reverse the trial court’s award of $26,300.00 to Wife.




                                              -5-
                                III.   S TANDARD OF R EVIEW

       The classification of property as marital or separate is a question of fact. Mitts v.
Mitts, 39 S.W.3d 142, 144-45 (Tenn. Ct. App. 2000). On appeal, a trial court’s factual
findings are presumed to be correct, and we will not overturn those factual findings unless
the evidence preponderates against them. Tenn. R. App. P. 13(d); Bogan v. Bogan 60
SW.3d 721, 727 (Tenn. 2001). For the evidence to preponderate against a trial court’s
finding of fact, it must support another finding of fact with greater convincing effect.
Watson v. Watson, 196 S.W.3d 695, 701 (Tenn. Ct. App. 2005) (citing Walker v. Sidney
Gilreath & Assocs., 40 S.W.3d 66, 71 (Tenn. Ct. App. 2000); The Realty Shop, Inc. v. RR
Westminster Holding, Inc., 7 S.W.3d 581, 596 (Tenn. Ct. App. 1999)). We review a trial
court’s conclusions of law under a de novo standard upon the record with no presumption of
correctness. Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993) (citing
Estate of Adkins v. White Consol. Indus., Inc., 788 S.W.2d 815, 817 (Tenn. Ct. App. 1989)).

       We give great weight to a trial court’s division of marital property and “we are
disinclined to disturb the trial court’s decision unless the distribution lacks proper evidentiary
support or results in some error of law or misapplication of statutory requirements and
procedures.” Herrera v. Herrera, 944 S.W.2d 379, 389 (Tenn. Ct. App. 1996).

                                       IV. D ISCUSSION

       On appeal, Husband first challenges the classification of the settlement proceeds as
marital property. He contends that because the funds were expended prior to the divorce
hearing, they cannot be classified as marital property. Alternatively, he argues that even if
the settlement proceeds existed at the time of the final divorce hearing, the bulk of the
settlement represented a payout for pain and suffering, and, thus, that only “a small portion”
of the proceeds can be classified as marital property.

       Tennessee Code Annotated section 36-4-121(b)(1) defines “marital property,” in
pertinent part, as follows:

       (A) “Marital property” means all real and personal property, both tangible and
       intangible, acquired by either or both spouses during the course of the marriage
       up to the date of the final divorce hearing and owned by either or both spouses
       as of the date of filing of a complaint for divorce, except in the case of
       fraudulent conveyance in anticipation of filing, and including any property to
       which a right was acquired up to the date of the final divorce hearing, and
       valued as of a date as near as reasonably possible to the final divorce hearing
       date. . . .

                                               -6-
       ....

       (C) “Marital property” includes recovery in personal injury . . . for the
       following: wages lost during the marriage, reimbursement for medical bills
       incurred and paid with marital property, and property damage to marital
       property.

Tenn. Code Ann. 36-4-121(b)(1)(A), (C).

         On appeal, Husband argues that property cannot be classified as marital unless it is
owned by a divorcing party at the time of the final divorce hearing. That, however, is simply
not the law in Tennessee. In Larsen-Ball v. Ball, 301 S.W.3d 228, 233-34 (Tenn. 2010), our
Supreme Court clarified Tennessee Code Annotated section 36-4-121(b)(1)(A) and explained
that “marital property includes all property owned as of the date of filing of the complaint
for divorce or acquired up to the date of the final divorce hearing.” (emphasis added). Thus,
we reject Husband’s argument that his expenditure of the proceeds prior to the final divorce
hearing necessarily prevented the trial court from classifying such as marital property. See
Scarbrough v. Scarbrough, No. E2011-01854-COA-R3-CV, 2012 WL 1980674, at *4
(Tenn. Ct. App. W.S. June 4, 2012) (holding that Wife could not convert worker’s
compensation benefits into her own separate property by expending such benefits prior to the
final divorce hearing).

       However, we agree with Husband’s argument that only a small portion of the
settlement proceeds can properly be classified as marital property. As set out above, recovery
in personal injury can be classified as marital property only insofar as such recovery
represents “wages lost during the marriage, reimbursement for medical bills incurred and
paid with marital property, and property damage to marital property.” Tenn. Code Ann. 36-
4-121(b)(1)(C). In this case, the undisputed evidence demonstrates that $3,400 of the
settlement award represented reimbursement for medical bills. Additionally, Husband’s tax
returns indicate that Husband earned $13,502 in 2010 and $7,158.00 in 2011 when he was
unable to work for seven months. Thus, it appears that approximately $10,000 of the
settlement award was properly classifiable as marital property. However, because the trial
court deducted an amount greater than this–$13,400.00–as “legitimate expense[s] of the
marriage”–no marital property remains for distribution. Accordingly, we reverse the trial
court’s award of $26,300.00 to Wife.




                                             -7-
                                   V.   C ONCLUSION


       For the aforementioned reasons, we reverse the trial court’s award of $26,300.00 to
Wife. Costs of this appeal are taxed to Appellee, Melinda Jan Metzinger, for which
execution may issue if necessary.

                                                 _________________________________
                                                 ALAN E. HIGHERS, P.J., W.S.




                                           -8-